IN THE COURT OF APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                                             FILED
                                                               June 26, 1998

                                                             Cecil Crowson, Jr.
                                                             Appellate C ourt Clerk




TERESA MELTON MOORE,                    )     WASHINGTON CIRCUIT
                                        )
      Plaintiff/Appellant                     )      NO. 03A01-9802-CV-00063
                                        )
v.                                      )     HON. THOMAS J. SEELY, JR.
                                        )     JUDGE
CHRISTA MILLION FEATHERS                )
and TRACY FEATHERS,                     )
                                        )     REVERSED and
      Defendants/Appellees              )     REMANDED




Gary E. Brewer and Leslie A. Muse, Morristown, for Appellant

Robert D. Arnold, Johnson City, for Appellees.


                                 OPINION


                                              INMAN, Senior Judge

      Plaintiff/Appellant [“Moore”] brought this action for personal injuries

resulting from an automobile accident which occurred on June 6, 1991. The

trial court dismissed the claim as barred by the statute of limitations.

      We reverse the judgment for the reasons hereafter stated.

      Moore filed her first complaint in this cause [Docket # 14782] on March

13, 1992. An Order of voluntary nonsuit was entered on November 9, 1993.

      She filed a second complaint [Docket # 16394] on June 22, 1994.

Process issued for defendant Christa Feathers was returned marked “Moved, No
Longer this Address, Out of State.” Process for defendant Tracy Feathers was

returned marked “Not At This Address, Unable to Locate.”

      Moore filed a third complaint, also docketed # 16394, on June 20, 1995,

and summons were served on June 28, 1995. Defendants answered and raised

the affirmative defense that the statute of limitations barred the claim.

      On October 31,1996 defendants filed a motion for summary judgment,

which was argued on November 10, 1997. The trial court sustained the motion

and dismissed Moore’s third complaint as time-barred.

      Moore insists that the trial court erred

      “ . . . in dismissing this action as time barred where Complaint #
      16394 was filed on 6/22/94, where the Summonses issued therewith
      were returned unserved on 6/27/94, and where the Plaintiff refiled a
      Complaint and two Summonses on 6/20/95, thereby ‘recommencing’
      the action within one year of the filing of the original Complaint as
      mandated by Rule 3 of the then applicable Tennessee Rules of Civil
      Procedure.”

      Our review of the findings of fact made by the trial Court is de novo upon

the record of the trial Court, accompanied by a presumption of the correctness

of the finding, unless the preponderance of the evidence is otherwise. TENN. R.

APP. P., RULE 13(d).. R. APP. P., RULE 13(d); Campbell v. Florida Steel Corp.,

919 S.W.2d 26 (Tenn. 1996). But where there is no conflict in the evidence as

to any material fact, as in this case, the question on appeal is one of law, and the

scope of review is de novo with no presumption of correctness accompanying a

chancellor's conclusions of law. Union Carbide Corp. v. Huddleston, 854
S.W.2d 87 (Tenn. 1993).

      Upon entry of the order of nonsuit of Moore’s first complaint, the saving

statute, Tenn. Code Ann. § 28-1-105, took effect. This statute provided the

opportunity for Moore to commence a new action within one year.



                                         2
       On June 22, 1994, within that one year, Moore filed her second

complaint, but process was not served on the defendants. Upon the return of

process unserved, R ULE 3, T. R. C. P. took effect, which provided, at all times

relevant:1

                     RULE 3. COMMENCEMENT OF ACTION

              All civil actions are commenced by filing a complaint
              and summons with the clerk of the court. An action is
              commenced within the meaning of any statute of
              limitations upon such filing of a complaint and
              summons, whether process be issued or not issued and
              whether process be returned served or unserved. If
              process remains unissued for 30 days or if process is not
              served or is not returned within 30 days from issuance,
              regardless of the reason, the plaintiff cannot rely upon
              the original commencement to toll the statute of
              limitations unless the plaintiff either:

              (1) continues the action by obtaining issuance of new
              process within 6 months from issuance of the previous
              process or, if no process issued, within 6 months from
              the filing of the complaint and summons, or

              (2) recommences the action within 1 year from the
              issuance of the original process or, if no process issued,
              within 1 year from the filing on the original complaint
              and summons.

       Moore filed her third complaint on June 20, 1995, and process was served

on the defendants on June 27, 1995.

       It is undisputed that Moore failed to meet the statutory time limitations of

RULE 3(1), since she did not issue new process on her second complaint within

six months of the return of the unserved process. Therefore, her third complaint,

filed with the clerk on June 20, 1995, is only viable if it satisfied the time



       1
        Rule 3 was amended effective July 1, 1995. The Advisory Commission Comment to
the 1995 Amendment states: “Because the former rule created confusion between the one-year
recommencement period and the one-year saving statute, the recommencement provision is
eliminated. The earlier six month reissuance period is extended from six months to a full
year.” However, this amended version is not subject to retroactive application. Gregory v.
McCulley, 912 S.W.2d 175 (Tenn. App. 1995).

                                            3
limitations of the then-applicable Rule 3(2), i.e., if it “recommence[d] the action

within one year of the filing of the original process or, if no process issued,

within 1 year from the filing on the original complaint and summons.”

      Defendants contend that Moore “could have filed a new action and

preserved her cause of action. This she did not do and her cause of action

therefore expired on November 9, 1994.” 2

      Moore insists that she “complied with the rule in effect at the time by

refiling the complaint and summons on June 20, 1995, less than one year after

the June 22, 1994 complaint was file, thus recommencing the action as

required.”

      A plaintiff may timely recommence an action by “filing a new

complaint,” Little v. Franceshini, 688 S.W.2d 91 (Tenn. App. 1985); “refiling

the complaint,” Dukes v. Noe, 856 S.W.2d 403 (Tenn. App. 1993), or “refiling

an original complaint,” Fox v. Smith, Tenn. Ct. App., W. S., Tomlin, J., June

19, 1984. In interpreting the meaning of “recommence,” the Sixth Circuit has

interpreted our Rule 3, T.R.C.P., in this regard to mean that inasmuch as the

commencement of an action is begun by the filing of a complaint, the

recommencement of an action likewise means the filing of a complaint. Lee v.

Crenshaw, 562 F.2d 380, 381-2 (6th Cir. 1977). The fact that the docket

numbers on Moore’s second and third complaints are the same is not

significant; the requirement of filing a new complaint within one year of the

issuance of process on the complaint filed on June 22, 1994 was satisfied.

      The judgment of the trial court is reversed and the case is remanded for




      2
          One year after the nonsuit of the first Complaint.

                                                 4
proceedings not inconsistent with this opinion. Costs are assessed to the

appellee.




                                      _______________________________
                                      William H. Inman, Senior Judge
CONCUR:


______________________________
Herschel P. Franks, Judge



_______________________________
Charles D. Susano, Jr., Judge




                                       5